Case 1:19-cv-00576 Document 54-8 Filed 05/08/20 Page 1 of 8 PageID #: 659
                                                                            1


                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                BLUEFIELD DIVISION




         OHIO VALLEY ENVIRONMENTAL
         COALITIION, WEST VIRGINIA
         HIGHLANDS CONSERVANCY,
         APPALACHIAN VOICES, and
         SIERRA CLUB,

                 Plaintiffs,


         v.                             Civil Action No. 1:19-cv-00576


         BLUESTONE COAL CORPORATION,

                   Defendant.




                           The telephonic deposition of GEORGE WILLIAM

         STEPHENS was taken under the Federal Rules of Civil Procedure

         in the above-entitled action before Joseph M. Miller, a

         Certified Court Reporter and Notary Public within and for the

         State of West Virginia, on the 20th day of March 2020,

         commencing at 9:35 a.m., pursuant to notice.




                          MOUNTAIN STATE REPORTING, LLC
                                  (304) 727-8590

              PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT H
Case 1:19-cv-00576 Document 54-8 Filed 05/08/20 Page 2 of 8 PageID #: 660
                                                                            2


         APPEARANCES:


                   (Via Telephone)
                  Derek O. Teaney, Esq.
                  APPALACHIAN MOUNTAIN ADVOCATES
                  Post Office Box 507
                  Lewisburg, West Virginia 24901


                  (Via Telephone)
                  James M. Hecker, Esq.
                  PUBLIC JUSTICE
                  1620 l Street, NW Suite 630
                  Washington, DC 20036
                    Counsel for Plaintiffs


                  (Via Telephone)
                  S. Benjamin Bryant, Esq.
                  CAREY SCOTT DOUGLAS and KESSLER
                  Post Office Box 913
                  Charleston, West Virginia 25323
                    Counsel for Defendant




             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT H
Case 1:19-cv-00576 Document 54-8 Filed 05/08/20 Page 3 of 8 PageID #: 661
                                                                            3


                                    I   N   D   E   X



         Witness                                         Examination

         George William Stephens                          4 (Teaney)


                                   E X H I B I T S


         Stephens Deposition Exhibits                          Marked

         No. 1, Document Bates No. BCB 005670                    22

         No. 2, Lease Proposal                                   32

         No. 3, E-Mail Chain                                     41

         No. 4, E-Mail Chain                                     45

         No. 5, E-Mail Chain                                     48

         No. 6, E-Mail Chain                                     54

         No. 7, E-Mail Chain                                     59

         No. 8, E-Mail Chain                                     61

         No. 9, E-Mail Chain                                     66

         No. 10, E-Mail Chain                                    67

         No. 11, Payment Agreement                               75

         No. 12, Administrative Civil Penalty
                 Assessment Notice                               79

         No. 13, Letter                                          82



         Reporter's Certificate . . . . . . . . . . . 87/88

         Signature Page . . . . . . . . . . . . . . .              89

         Errata Sheet . . . . . . . . . . . . . . . .              90


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT H
Case 1:19-cv-00576 Document 54-8 Filed 05/08/20 Page 4 of 8 PageID #: 662
                                                                              4



     1                                             (Witness sworn.)

     2   THEREUPON,

     3                       GEORGE WILLIAM STEPHENS,

     4   having been first duly sworn to tell the truth, was examined

     5   and testified as follows:

     6                               EXAMINATION

     7                      BY MR. TEANEY:

     8                Q     Good morning, Mr. Stephens.

     9                A     Good morning.

    10                Q     My name is Derek Teaney and I am counsel for

    11   the Plaintiffs in this matter.        Are you aware that you are

    12   here today to give a deposition in a federal lawsuit between

    13   certain environmental groups, including the Ohio Valley

    14   Environmental Coalition, against Bluestone Coal Corporation

    15   for violations of selenium limits?

    16                A     Yes.

    17                Q     Very good.     Have you ever been deposed

    18   before?

    19                A     Not that I can recall.

    20                Q     Okay.    Well, so this is really just a

    21   conversation between you and I, with the exception of course

    22   that our friend Joe Miller is recording this.           He will be

    23   transcribing what we say.       And because we are doing this

    24   telephonically, it's very important that we work hard not to


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT H
Case 1:19-cv-00576 Document 54-8 Filed 05/08/20 Page 5 of 8 PageID #: 663
                                                                              5



     1   speak over each other, particularly because we aren't going

     2   to be able to have visual cues about when the other is done

     3   speaking.     So it may be a little clunky, but I think if we're

     4   very conscious of that we may be able to prevent cross talk,

     5   which makes it difficult for the reporter to record what's

     6   being said.

     7                        So I'll ask questions.     It may come that I

     8   ask a question to which your counsel, Mr. Bryant, will object.

     9   And this isn't like what you see in a courtroom where there's

    10   a judge to resolve the objections.         Unfortunately, we don't

    11   have that, and so really in most cases you will still need

    12   to answer the question, even if an objection is leveled,

    13   unless your counsel instructs you otherwise.

    14                        If it happens that I ask a question that you

    15   do not understand, please don't hesitate to ask me what I mean

    16   or to ask for clarification.        Does all of that make sense to

    17   you?

    18                A       Understood.

    19                Q       Very good.    In that case we'll begin with the

    20   questions.       We'll start with the easiest.      Can you please

    21   state your name for the record, sir?

    22                A       George William Stephens.

    23                Q       Very good.    And would you spell your last

    24   name for the record?


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT H
Case 1:19-cv-00576 Document 54-8 Filed 05/08/20 Page 6 of 8 PageID #: 664
                                                                              6



     1                A     S-t-e-p-h-e-n-s.

     2                Q     Thank you.    And by whom are you employed, Mr.

     3   Stephens?

     4                A     Bluestone Resources.

     5                Q     Bluestone Resources, very good.         And are

     6   they the ones who cut your paycheck?

     7                A     Yes.

     8                Q     Very good.     What is your title with

     9   Bluestone Resources?

    10                A     At the moment it is environmental manager.

    11                Q     And how would you describe your job duties

    12   as environmental manager for Bluestone Resources?

    13                A     Let me clarify.      Environmental compliance

    14   manager.    I'm sorry.

    15                Q     Okay.    I appreciate the clarification.        How

    16   long have you been in the position of environmental compliance

    17   manager?

    18                A     September 28, 2018.

    19                Q     Very good.     And would you describe for me

    20   your duties as environmental compliance manager for Bluestone

    21   Resources?

    22                A     My job is to compile all of the water data

    23   and to compile the violations and maintain the database, as

    24   well our Dropbox, and make sure that quarterly reports are


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT H
Case 1:19-cv-00576 Document 54-8 Filed 05/08/20 Page 7 of 8 PageID #: 665
                                                                               52



     1               A      No.

     2               Q      Okay.    Have you participated in Bluestone's

     3   efforts in fish sampling at the Red Fox mine to determine

     4   selenium levels in the fish?

     5               A      Yes.

     6               Q      Okay.    Generally speaking, what's happening

     7   there?

     8               A      Basically, the fish study has been complete

     9   and modifications to the permit have been submitted with the

    10   findings and recommendations of Barry Doss.           There is only

    11   one outfall that's in question, and I don't believe a decision

    12   has been made yet.     It's still in discussion with Outfall 006

    13   as to how we're going to pursue it.

    14               Q      So is it correct then that at this time that

    15   no request has been made to DEP with regard to Outfall 006?

    16               A      Say that again, please.

    17               Q      I was just trying to paraphrase that last

    18   part of your testimony.      Is it correct that at this time, as

    19   we sit here today, no request to DEP has been made with regard

    20   to the selenium limits at Outfall 6 of the Red Fox mine?

    21               A      I don't – do you want to -

    22                      MR. BRYANT:     The question is -

    23                      MR. TEANEY:     I'll ask the question.          Thank

    24   you, Ben.    I appreciate it.      This is good for me too.


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT H
Case 1:19-cv-00576 Document 54-8 Filed 05/08/20 Page 8 of 8 PageID #: 666
                                                                            53



     1                      BY MR. TEANEY:

     2               Q      Outfall 6 at Red Fox, right, you-all haven't

     3   asked DEP to modify that yet, have you?

     4               A      No.

     5               Q      Why not?

     6               A      Well, in the finalization of the fish study,

     7   that was one of the outfalls where the results were not, I

     8   would say, in the right limits to request that because, as

     9   I'm being told – well, I'll leave it at that.        Basically it's

    10   within the right limits to request, so we would have to look

    11   for an alternate means to treat 006.

    12               Q      And what alternate means of treating 006 is

    13   the company considering?

    14               A      That's not a decision that I would make.

    15   It's still in discussion.

    16               Q      I understand that it's not a decision that

    17   you would make.     In those discussions, what treatment is the

    18   company considering?

    19               A      I have not been given an answer on that yet.

    20               Q      Have you participated in the discussions?

    21               A      Not in the last discussion for 006, but

    22   basically the report was just sent with Barry's

    23   recommendation, the subject matter expert with the fish

    24   tissue.


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT H
